DETAILED ACTION
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application CN. 202022046861.7, filed with the Office on 10/14/2021. Accordingly, the earliest effective filing date of the claimed invention was recognized as 09/17/2020.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: BACKLIGHT MODULE INCLUDING ANNULAR LIGHT-SHIELDING STRUCTURE AND DISPLAY DEVICE INCLUDING THE SAME.
The disclosure is objected to because of the following informalities:
In ¶ 0043, on line 9 of Page 7, “prism sheet, and” should be changed to – prism sheet 22, and – in order to keep consistency in the Specification.
In ¶ 0044, on line 14 of Page 7, “prism sheet, and” should be changed to – prism sheet 22, and – in order to keep consistency in the Specification.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-11, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 110673390 A; English machine translation provided and referred hereinafter as “Liu”) in view of Yin et al (US 20210294015 A1; hereinafter “Yin”) and Yu (US 20210405446 A1).
Re Claim 1:
Liu disclose a backlight module (backlight module 100, shown in at least Figs 1-2 and described below ), comprising: 
a light source unit (described as side-emitting LED on PDF Page 3 under Example 1), configured to emit light (described in Example 1 on PDF Page 3); 
a light guide plate (light guide plate 3), wherein at least one side surface of the light guide plate is a light incident surface (necessarily occurring due to the description side-emitting LED and light guide plate 3 in Example 1 on PDF Page 3),  and the light guide plate (3) is configured to guide the light to a display panel (configured to emit to display panel 200 in Fig 2, further described in on PDF Page 4 in the paragraph starting with As shown in Fig 2); 
an optical component (diffusion sheet 4 and prism sheet 5), attached to a light-exiting surface of the light guide plate (attachment to 3 shown in Figs 1-2) and configured to uniformly irradiate the display panel with the light (configuration shown in Figs 1-2 and described on at least PDF Page 4 under Example 1 as diffuser 4 for atomizing the light reaches the surface light source effect, a prism sheet 5 for converging light and the brightness of the module); and 
a back plate (iron frame 1 and supporting member 7), at least comprising a bottom plate (1), for accommodating the light guide plate and the optical component (accommodation of 3 and 4-5 shown in Figs 1-2); 
wherein the light guide plate (3) and the optical component (4-5) are provided with a hole penetrating through the light guide plate and the optical component (penetrating hole shown in Figs 1-2), a part of the back plate (part of 1 and part of 7) at the hole is bent (both 1 and 7 are bent at the hole) and inserted into the hole to form a side wall (7 and bent portion of 1 specifically form a side wall), and an annular light-shielding structure (strip 9, described as -light-tight adhesive tape and annular on PDF Page 4 in the paragraph starting with As shown in Fig 1) is provided around a top surface of the hole (configuration shown in Figs 1-2).
Liu does not explicitly disclose:
 the light incident surface is close to the light source unit; and
the back plate accommodating the light source unit.
Yin teaches:
a light incident surface close to a light source unit (surface of light guide plate 22 facing second light sources 21, Fig 2); and
a back plate accommodating the light source unit (frame 27 accommodating 21, Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the light source unit, light guide plate, and back plate of Liu in proximity of each other as taught in at least principle by Yin for the benefit of providing support for the light source unit. 
Lin does not disclose a side end surface of the optical component that is close to the hole is inclined with respect to an axis of the hole.
Yu teaches a side end surface of the optical component (a side end surface of 44) that is close to a hole is inclined with respect to an axis of the hole (configuration and proximity to hole 41 shown in Fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Lin by including the optical component of Yu for the benefit of reducing light transmitted through the hole.
Re Claim 4:
With regard to the inclination angle, Lin at least suggests an equivalent inclination angle (Fig 1 of Yu) to the claimed inclination angle between the side end surface of the optical component and the axis of the hole ranges from 20 degrees to 70 degrees, inclusively for the purpose of shielding light since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A) for the purpose of shielding light. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Lin as at least suggesting an equivalent inclination angle to the claimed inclination angle between the side end surface of the optical component and the axis of the hole ranges from 20 degrees to 70 degrees, inclusively for the purpose of shielding light.
Re Claim 5:
With regard to a top surface, Lin at least suggests a top surface of the side wall (specifically top of 7) is flush with a top surface of the optical component (specifically a top of 5) due to the configuration shown in at least Fig 1. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Lin as at least suggesting a top surface of the side wall is flush with a top surface of the optical component.
Re Claim 6:
Lin further discloses the light-shielding structure (9) is on the top surface of the side wall and the top surface of the optical 10component (top of 7 and top of 5 in Fig 1).
Re Claim 8:
Lin further discloses wherein a side surface of the side wall (side surface of 7) that is close to the light guide plate (close to 3) is coated with a light absorbing material (described on at least the bottom of PDF Page 3 as backlight module further comprises a light shielding adhesive 8, by means of dispensing glue dripping the liquid to the gap, and filling to the gap so that the first support portion 71 is fixed integrally with the third member 13 and the fourth member 14, the liquid adhesive is cured after forming the shading gel 8).



Re Claim 9:
Lin further discloses wherein a surface of the light 20guide plate that is away from the light-exiting surface is provided with a reflective sheet (configuration of reflective sheet shown in Figs 1-2).
RE Claim 10:
Lin further discloses wherein the annular light-shielding structure (9) is an annular light-shielding tape (-light-tight adhesive tape and annular on PDF Page 4 in the paragraph starting with As shown in Fig 1), and the annular light-shielding tape is adhered around the top surface of the hole (configuration shown in Fig 1 and adherence described on PDF Page 4).
Re Claim 11:
Lin disclose a display device (backlight module 100 and display panel 200, shown in Fig 2 and described below; the examiner notes that the backlight module 100 is also shown in Fig 1), comprising a backlight module (100), wherein the backlight module comprises: 
a light source unit (described as side-emitting LED on PDF Page 3 under Example 1), configured to emit light (described in Example 1 on PDF Page 3); 
a light guide plate (light guide plate 3), wherein at least one side surface of the light guide plate is a light incident surface (necessarily occurring due to the description side-emitting LED and light guide plate 3 in Example 1 on PDF Page 3), and the light guide plate is configured to guide the light to a display panel (configured to emit to display panel 200 in Fig 2, further described in on PDF Page 4 in the paragraph starting with As shown in Fig 2); 
an optical component (diffusion sheet 4 and prism sheet 5), attached to a light-exiting surface of the light guide plate (attachment to 3 shown in Figs 1-2) and configured to uniformly irradiate the display panel with the light (configuration shown in Figs 1-2 and described on at least PDF Page 4 under Example 1 as diffuser 4 for atomizing the light reaches the surface light source effect, a prism sheet 5 for converging light and the brightness of the module); and 
a back plate (iron frame 1 and supporting member 7), at least comprising a bottom plate (1), for accommodating the light guide plate and the optical component (accommodation of 3 and 4-5 shown in Figs 1-2); 
wherein the light guide plate (3) and the optical component (4-5) are provided with a hole penetrating through the light guide plate and the optical component (penetrating hole shown in Figs 1-2), a part of the back plate (part of 1 and part of 7) at the hole is bent (both 1 and 7 are bent at the hole) and inserted into the hole to form a side wall (7 and bent portion of 1 specifically form a side wall), and an annular light-shielding structure (strip 9, described as -light-tight adhesive tape and annular on PDF Page 4 in the paragraph starting with As shown in Fig 1) is provided around a top surface of the hole (configuration shown in Figs 1-2).
Liu does not explicitly disclose:
 the light incident surface is close to the light source unit; and
the back plate accommodating the light source unit.
Yin teaches:
a light incident surface close to a light source unit (surface of light guide plate 22 facing second light sources 21, Fig 2); and
a back plate accommodating the light source unit (frame 27 accommodating 21, Fig 2).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the light source unit, light guide plate, and back plate of Liu in proximity of each other as taught in at least principle by Yin for the benefit of providing support for the light source unit. 
Lin does not disclose a side end surface of the optical component that is close to the hole is inclined with respect to an axis of the hole.
Yu teaches a side end surface of the optical component (a side end surface of 44) that is close to a hole is inclined with respect to an axis of the hole (configuration and proximity to hole 41 shown in Fig 1).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the backlight module of Lin by including the optical component of Yu for the benefit of reducing light transmitted through the hole.
Re Claim 14:
With regard to the inclination angle, Lin at least suggests an equivalent inclination angle (Fig 1 of Yu) to the claimed inclination angle between the side end surface of the optical component and the axis of the hole ranges from 20 degrees to 70 degrees, inclusively for the purpose of shielding light since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions (In re Williams, 36 F.2d 436, 438 (CCPA 1929); MPEP § 2144.05 II A) for the purpose of shielding light. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Lin as at least suggesting an equivalent inclination angle to the claimed inclination angle between the side end surface of the optical component and the axis of the hole ranges from 20 degrees to 70 degrees, inclusively for the purpose of shielding light.
Re Claim 15:
With regard to a top surface, Lin at least suggests a top surface of the side wall (specifically top of 7) is flush with a top surface of the optical component (specifically a top of 5) due to the configuration shown in at least Fig 1. Since drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art (In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979); MPEP § 2125), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized Lin as at least suggesting a top surface of the side wall is flush with a top surface of the optical component.
Re Claim 16:
Lin further discloses the light-shielding structure (9) is on the top surface of the side wall and the top surface of the optical 10component (top of 7 and top of 5 in Fig 1).
Re Claim 18:
Lin further discloses wherein a side surface of the side wall (side surface of 7) that is close to the light guide plate (close to 3) is coated with a light absorbing material (described on at least the bottom of PDF Page 3 as backlight module further comprises a light shielding adhesive 8, by means of dispensing glue dripping the liquid to the gap, and filling to the gap so that the first support portion 71 is fixed integrally with the third member 13 and the fourth member 14, the liquid adhesive is cured after forming the shading gel 8).

Re Claim 19:
Lin further discloses wherein a surface of the light 20guide plate that is away from the light-exiting surface is provided with a reflective sheet (configuration of reflective sheet shown in Figs 1-2).
RE Claim 20:
Lin further discloses wherein the annular light-shielding structure (9) is an annular light-shielding tape (-light-tight adhesive tape and annular on PDF Page 4 in the paragraph starting with As shown in Fig 1), and the annular light-shielding tape is adhered around the top surface of the hole (configuration shown in Fig 1 and adherence described on PDF Page 4).

Allowable Subject Matter
Claim 2-3, 7, 12-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Re Claim 2:
The closest prior art of record, Liu fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a side end surface of the composite prism sheet that is close to the hole is inclined with respect to the axis of the hole as set forth in the claim.
Re Claim 3:
The claim contains allowable subject matter due to its dependence on intervening claim 2.
Re Claim 7:
The closest prior art of record, Liu fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the light-shielding structure as set forth in the claim.
Re Claim 12:
The closest prior art of record, Liu fails to disclose, teach, suggest, or render obvious the combined structure and functionality of a side end surface of the composite prism sheet that is close to the hole is inclined with respect to the axis of the hole as set forth in the claim.
Re Claim 13:
The claim contains allowable subject matter due to its dependence on intervening claim 12.
Re Claim 17:
The closest prior art of record, Liu fails to disclose, teach, suggest, or render obvious the combined structure and functionality of the light-shielding structure as set forth in the claim.

Conclusion
The prior art made of record, below, but not relied upon is considered pertinent to applicant's disclosure.
Zhou et al (US 20210333466 A1) and Zhang et al (US 20210072594 A1), both disclose a backlight module comprising a light guide plate with a hole.

Applicant’s representative is invited to schedule an interview with the examiner to discuss additional allowable subject not indicated above, specifically including further description of the optical component’s orientation and disposition to the hole. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH G DELAHOUSSAYE whose telephone number is (469)295-9088. The examiner can normally be reached Monday-Friday: 10:00 am-6:00 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEITH G. DELAHOUSSAYE JR.
Primary Examiner
Art Unit 2875



/KEITH G. DELAHOUSSAYE/Primary Examiner, Art Unit 2875